Citation Nr: 0313127	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-07 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including as due to Agent Orange exposure or asbestos 
exposure in service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1973 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas, which denied service 
connection for asthma and bronchitis.  The veteran entered 
notice of disagreement with this decision in September 1998; 
the RO issued a statement of the case in October 1998; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in April 1999.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate these 
claims.

2.  The veteran was not exposed to Agent Orange or other 
herbicide, or to asbestos, during his active duty service. 

3.  The veteran did not have a chronic respiratory disorder 
during service. 

4.  The medical evidence demonstrates that the current 
respiratory disorders are not etiologically related to any 
injury or disease in service.  




CONCLUSION OF LAW

The veteran's claimed respiratory disease was not incurred in 
or aggravated by active duty service, and this disease 
process may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must generally be demonstrated to establish 
service connection for a respiratory disorder, including as 
due to exposure to Agent Orange or other herbicide or due to 
asbestos exposure.  There were also several letters 
throughout the claims process that advised him of information 
or evidence needed to substantiate his claims.  A February 
1998 letter asked him information about treatment during 
service and since and advised the veteran that evidence such 
as lay statements, employment records, etc., would be useful 
to his claim. 

In a March 2001 letter, the RO advised the veteran to provide 
evidence (including lay statements) that showed an in-service 
injury or disease, or that showed continuous symptomatology 
from service to the present, or medical opinion evidence 
(such as a doctor's statement) of a nexus between current 
respiratory disability and service.  The RO advised the 
veteran to identify private and VA medical records, and 
provided a release form for the veteran to send to VA for VA 
to use to obtain any medical records the veteran identified.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  In a November 2001 
letter, the RO advised the veteran what was needed to 
substantiate a claim based on Agent Orange exposure.  He was 
told to provide specific information as to his exposure to 
chemicals during service.  He did not respond.  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information.  M21-1, Part VI, 7.21(d)(1), p. 7-
IV-3 and 7-IV-4 (January 31, 1997).  

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the appellant a letter in 
November 2001 advising him what was needed to substantiate a 
claim based on exposure to asbestos during service.  He was 
told to provide specific information as to his exposure to 
asbestos during service, as well as a post-service 
occupational history.  He did not respond. 

Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board notes that the VCAA 
notification letter sent to the veteran in March 2001 
essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., 
May 1, 2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) 
is invalid to the extent it provides a claimant "not less 
than 30 days" to respond to a VCAA notification letter sent 
by the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board sent the VCAA 
notification letter to the veteran.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, even though the 
letter did request a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Since that one-year time period has 
now expired, it is clear that the claimant has nothing 
further to submit, and adjudication of his claims can 
proceed.

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  
The RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence that might be relevant to the 
appellant's claims, and the appellant has not identified any 
additional records or other evidence that has not been 
obtained.  VA specifically requested private and VA treatment 
records and records of hospitalization.  There is no basis 
for speculating that relevant evidence exists that VA has not 
obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim.  The veteran was 
afforded VA compensation examinations in August 2002, with an 
addendum in December 2002 that included a medical etiology 
opinion.  Further examination is not needed because there is 
sufficient medical evidence to decide the claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's two 
claims folders, which includes, but is not limited to:  
service medical records; his contentions; lay statements; VA 
treatment records; VA examination reports; records from the 
Social Security Administration; and private medical records.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

II.  Service Connection for Respiratory Disorder

In January 1998, the veteran originally claimed service 
connection for an "asthmatic condition" that included 
shortness of breath. He contends that his current respiratory 
disorder is etiologically related to in-service viral 
bronchitis.  He later claimed that he was exposed to asbestos 
in service; was exposed to Agent Orange herbicide during 
service; and/or was exposed to a rare microorganism during 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

In addition, presumptive service connection for certain 
listed diseases may be granted if a veteran was exposed to 
Agent Orange or other herbicides while serving on active duty 
in the Republic of Vietnam during the Vietnam Era.  The 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents are 
enumerated at 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e), 
and include respiratory cancers.  Service connection may be 
granted for carcinoma that becomes manifest to a compensable 
degree within one year following a veteran's discharge from 
military service.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id. 

The evidence of record reflects the following in-service 
respiratory symptoms or diagnoses: diagnosis of viral 
bronchitis (February 1974); diffused wheezing and rales of 
the left lower lung diagnosed as bronchitis with early left 
lower lobe pneumonia (May 1974); mild bronchitis (June 1974); 
persistent viral bronchitis (November 1974); complaints of 
chest pain and lung congestion, diagnosed as bronchitis 
(February 1975); and viral cold (November 1975).  At the July 
1976 service separation examination, the veteran's lungs and 
chest were found upon clinical examination to be normal.  

The veteran reported to a private physician in March 2001 
that during military training from October to December 1973 
he was cleaning pipes and doing other work that exposed him 
to asbestos.  He also reported to the same private physician 
in March 2001 that while in Okinawa from January 1974 to June 
1976 doing clean up of spring weeds, he was exposed to Agent 
Orange and other herbicides.  

There have been several diagnoses for the veteran's current 
respiratory disorder - asthma, bronchitis, asthmatic 
bronchitis, emphysema, possible sarcoidosis, and chronic 
obstructive pulmonary disease (COPD).  

As noted above, the laws and regulations pertaining to Agent 
Orange exposure provide for a presumption of service 
connection due to exposure to herbicide agents for veterans 
who have one of several diseases and served on active duty in 
Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  However, the veteran did not serve on 
active duty in the Republic of Vietnam during the Vietnam 
Era.  For this reason, presumptive service connection based 
on exposure to Agent Orange or other herbicides, under the 
provisions of 38 U.S.C.A. §§ 1101, 1112 and 38 C.F.R. §§ 
3.307, 3.309, are not for application in this case.  See also 
McCartt v. West, 12 Vet. App. 164, 168 (1999) (both service 
in the Republic of Vietnam and diagnosis of one of the listed 
diseases pursuant to 38 C.F.R. § 3.309(e) are required to 
establish entitlement to the presumption of exposure to 
herbicide agent in service).

Incurrence of a chronic respiratory disorder in service is 
not factually shown.  The evidence demonstrates that the in-
service diagnosed respiratory symptoms of bronchitis were not 
"chronic".  The bronchitis the veteran experienced in 
service was viral bronchitis.  The record reflects that the 
veteran experienced bronchitis in service in early 1974, from 
November 1974 to February 1975, and experienced a viral cold 
in November 1975, during which an examiner diagnosed upper 
respiratory infection that was possibly bronchitis.  However, 
these conditions were apparently acute and transitory and 
resolved with treatment.  For the remaining period of 
service, the service medical records are negative for 
complaints, findings, or treatment of a respiratory disorder.  
The July 1976 service separation examination reflects that 
the veteran's lungs and chest were found upon clinical 
examination to be normal.  Notwithstanding a November 1974 
service medical record entry that reflects a diagnosis of 
"persistent" viral bronchitis, even a diagnosis using the 
word "chronic" does not identify the disease entity.  See 
38 C.F.R. § 3.303(b).  The mere use of the word 
"persistent" during service in this case does not establish 
that the veteran's episodes of bronchitis during service 
were, in fact, chronic.  

The conclusion that the veteran did not have a chronic 
respiratory disorder in service is supported by a significant 
gap in post-service treatment.  The July 1976 service 
separation examination reflects that the veteran's lungs and 
chest were found to be clinically normal at service 
separation.  The evidence then reflects that the veteran 
first sought treatment for a respiratory condition in July 
1995, notably 19 years after service separation.  He has 
never stated that he was treated at an earlier date.  During 
treatment in the 1990s, beginning in 1995, the veteran 
consistently reported a 4 to 5 year history of onset of 
respiratory symptoms; he did not report a history of 
continuous post-service symptoms since service separation.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  This history (of respiratory 
symptoms beginning approximately 1990-91) was provided 
repeatedly in the course of seeking medical treatment.  A 
July 1995 record from Rebsamen Regional Medical Center shows 
not only the veteran's reported history of respiratory 
symptoms for the previous 4-5 years, but also his statement 
that he had never been told that he had asthma or emphysema 
in the past, although he did have pneumonia 20 years earlier.  
He also reported when he filed a claim for VA pension in 1996 
that his asthma and bronchitis had begun in 1995.  The first 
report in the medical evidence of post-service continuity of 
symptoms was given in 1998, contemporaneous with the time the 
veteran filed his claim for compensation.  The veteran's more 
recent histories of respiratory symptomatology since service, 
made later in time and concurrent with his claim for 
compensation rather than treatment purposes, are inconsistent 
with his previously reported histories of onset of post-
service respiratory symptomatology.  The statements he made 
before he filed his claim for compensation are entitled to 
more weight in these circumstances.

With regard to post-service respiratory symptomatology, the 
Board notes that the veteran has submitted lay statements in 
support of his claim.  The lay statement from C.R. reflects 
that she observed the veteran with "asthma" beginning in 
1994.  This statement does not advance the veteran's claim, 
as it only tends to show the veteran suffered respiratory 
symptomatology beginning nearly 18 years after service 
separation.  The lay statement from a childhood friend, K.B., 
reflects that the veteran had "breathing problems" soon 
after service while working for a concrete contractor, and 
that the veteran did not seek medical treatment for this 
condition until 1995.  The statement does not reflect whether 
K.B. directly observed the reported post-service symptoms or 
whether these symptoms were later told to him by the veteran.  
While this lay statement from K.B. has some tendency to show 
that the veteran had some "breathing problems" after 
service, it does not indicate the etiology of such breathing 
problems - whether in-service, post-service concrete 
materials, or the veteran's smoking - and even acknowledges 
exposure to concrete and construction materials after service 
contemporaneous with the reported symptoms.  For these 
reasons, the lay statements are of very little probative 
value in support of the veteran's claim.  

That leaves the question of whether the current respiratory 
disorder(s), first manifested several years after service, 
with no persuasive evidence of continuity of symptomatology 
or chronicity, can otherwise be linked to the veteran's 
military service.

With regard to the veteran's contention that he was exposed 
to Agent Orange herbicide in service, the Board finds that 
the weight of the evidence of record demonstrates that the 
veteran was not exposed to Agent Orange or other herbicide 
during his active duty service.  The veteran's in-service 
military occupational specialty was radio operator, and he 
also served as an administrative clerk.  Such occupational 
tasks are not associated with exposure to herbicides.  As 
noted above, the RO asked the veteran for specific details as 
to his in-service exposure to chemicals, and he failed to 
provide that information.  When the veteran filed his claim 
for service connection for asthma and bronchitis in January 
1998, he did not mention exposure to Agent Orange during 
service in conjunction with the nature of disease or injuries 
for which he was claiming service connection.  The first time 
the veteran gave a history of exposure to Agent Orange in 
service was over three years later, in March 2001, when he 
presented an inaccurate history to a private physician, Roger 
Skierka, M.D., in order to obtain a medical etiology opinion 
to support his claim.  The history presented was not that the 
veteran was actually exposed to herbicides, but that he 
"feels" he was exposed to Agent Orange and other herbicides 
while doing clean up in spring weeds while in Okinawa.  There 
is no corroborative evidence of record that the veteran was 
exposed to Agent Orange during service.  VA outpatient 
treatment records and records of hospitalization and 
treatment beginning in July 1995 reflect medical histories 
presented for treatment purposes, rather than compensation 
purposes, and are negative for any history of exposure to 
Agent Orange or other herbicides during service.  For these 
reasons, after weighing the credibility of the more recent 
report of exposure of Agent Orange or herbicides against the 
earlier histories presented by the veteran, the Board finds 
the veteran's report of in-service exposure to Agent Orange 
or other herbicides during service not to be credible.  
Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  As the veteran was not, in fact, exposed to Agent 
Orange or other herbicide during service, there is no 
"injury" or "disease" of exposure to herbicides during 
service to which a current respiratory disability could be 
etiologically related by the medical evidence.  

With regard to the veteran's contention that he was exposed 
to asbestos in service, the Board finds that the weight of 
the evidence of record demonstrates that the veteran was not 
in fact exposed to asbestos during his active duty service.  
The veteran's in-service military occupational specialty was 
radio operator, and he served as an administrative clerk.  
Such occupational tasks are not associated with exposure to 
asbestos.  Since his assertions of exposure are not 
consistent with his service duty, his statements do not have 
to be accepted.  Cf. McGinty v. Brown, 4 Vet. App. 428 
(1993).  Again, the RO asked the veteran for more specific 
details, but he did not provide this information.  When the 
veteran filed his claim for service connection for asthma and 
bronchitis in January 1998, he did not mention exposure to 
asbestos during service in conjunction with the nature of 
disease or injuries for which he was claiming service 
connection.  The first time the veteran gave a history of 
exposure to asbestos in service was over three years later, 
in March 2001, when he presented an inaccurate history to Dr. 
Skierka of having suffered from "black lung" in order to 
obtain a medical etiology opinion to support his claim.  VA 
outpatient treatment records and records of hospitalization 
and treatment beginning in July 1995 reflect medical 
histories presented for treatment purposes, rather than 
compensation purposes, and are negative for any history of 
exposure to asbestos during service.  In fact, a December 
1995 record from Cox Medical Center shows the veteran's 
denial of a history of exposure to silicates, and another 
December 1995 record from Eastern Ozarks shows the veteran's 
denial of a history of exposure to inhalational toxins.  
There is no corroborative evidence of record that the veteran 
was exposed to asbestos during service.  For these reasons, 
the Board finds the veteran's reported history of in-service 
exposure to asbestos not to be credible. 

Where, as in this veteran's case, there is a difference of 
medical opinion, the United States Court of Appeals for 
Veterans Claims (Court) has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases);  Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).  

The Board has weighed and considered the favorable medical 
opinion evidence, but finds that the medical opinion evidence 
that is favorable to the veteran is outweighed by the 
unfavorable medical opinion evidence regarding the etiology 
of the veteran's current respiratory disorder.  The weight of 
the medical evidence in this case demonstrates that the 
currently diagnosed conditions are not etiologically related 
to any "injury" or "disease" in service.  The Board finds 
the medical etiology opinion reflected in a December 2002 
addendum to an August 2002 VA examination report to be of 
more probative value than Dr. Skierka's qualified March 2001 
etiology opinion.  

The December 2002 VA etiology opinion was based on a review 
of the claims file, which included an accurate history of in-
service events, as well as upon clinical findings at August 
2002 VA examinations.  The VA physician offered the opinion 
in December 2002 that the veteran's chronic obstructive 
respiratory disease was due to inhaled allergens, but "was 
not incurred due to disease or injury in the service," and 
specifically, was "not caused by exposure to asbestos[ ]."  
The bases of the opinion were indicated to be a review of the 
relevant medical documents in the claims file, extensive 
examination of the veteran, and history by the veteran. 

It must be noted that there is no medical evidence indicating 
that the appellant has asbestosis.  No medical professional 
has reported any asbestos-related changes are present in his 
lungs.  

The favorable medical opinion evidence includes Dr. Skierka's 
March 2001 medical opinion that "the most likely etiology" 
of the veteran's current "lung problems" was the veteran's 
reported exposure to asbestos, Agent Orange, and herbicides 
in 1973, 1974, and 1975 during military service.  With regard 
to the weight to ascribe this opinion, Dr. Skierka qualified 
his own opinion, rendering only an opinion of possibility 
rather than probability.  Dr. Skierka wrote that "these 
chemicals" [Agent Orange, herbicides, and asbestos] "could 
have attributed to [the veteran's] lung disease but at this 
time [I] do not know whether they are the sole proprietor."  
Dr. Skierka also wrote that he did not know the veteran in 
significant detail and had not been treating him for 
extensive medical problems. 

Dr. Skierka's March 2001 etiology opinion was based on the 
veteran's inaccurately reported history of in-service 
exposure to Agent Orange, other herbicides, and asbestos.  As 
the Board found above, the veteran was not in fact exposed to 
Agent Orange or other herbicide during service; therefore, 
there is in fact no "injury" or "disease" of exposure to 
herbicides during service to which a current respiratory 
disability could be etiologically related by the medical 
evidence.  Likewise, as the Board found above that the 
veteran was not in fact exposed to asbestos during service, 
there is in fact no "injury" or "disease" of exposure to 
asbestos during service to which a current respiratory 
disability could be etiologically related by the medical 
evidence.  To the extent Dr. Skierka's opinion relied on the 
veteran's inaccurate history of in-service exposure to Agent 
Orange or other herbicide, or the veteran's inaccurate 
reporting of having been diagnosed with "black lung" 
disease, the opinion is without a factual basis.  The Court 
has held that, while an examiner can render a current 
diagnosis based upon his examination of the veteran, without 
a thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  The Court has held that the Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran where that history is unsupported by the medical 
evidence.  See Boggs v. West, 11 Vet. App. 334, 340 (1998).  

There is also unfavorable evidence in that the veteran has a 
history of cigarette smoking since the age of 10-12, 
apparently up to five packs a day for many decades.  A 
December 1995 report from Cox Medical Center indicated that 
the veteran has COPD and bronchitis most likely secondary to 
his history of heavy tobacco use.

As for exposure to a micro-organism, the veteran alleges he 
was exposed to a rare micro-organism while serving in the Far 
East; that only 47 other people have been diagnosed with this 
condition; and that his VA pulmonary doctor told him that 15 
out of the 47 people had been in the Far East.  See November 
2001 statement.  The veteran's VA treatment records show 
diagnosis of microbacterium avium intracellulare in 1998 
following lung biopsy and cultures.  The Board has thoroughly 
reviewed the veteran's VA records, including those generated 
around the time period this condition was diagnosed.  There 
is no indication the veteran's condition is rare, no 
indication it is caused by a micro-organism originating in 
the Far East, and no indication whatsoever of any possible 
relationship between this condition and the veteran's 
military service.

While the veteran and others are competent to testify as to 
actual symptomatology the veteran experienced, or they 
observed the veteran experience, at any time, their opinions 
regarding the etiology of respiratory symptomatology claimed 
to have been experienced in service do not constitute medical 
opinion evidence regarding the etiology of the veteran's 
currently diagnosed respiratory disorders.  It is the 
province of health care professionals to enter conclusions 
which require medical opinions, including a medical diagnosis 
and an opinion as to the relationship between a current 
disability and service.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board finds that the weight of the evidence demonstrates 
that the veteran did not have a chronic respiratory disorder 
during service, a respiratory disorder or symptoms are not 
continuously shown in the post-service period, and no current 
condition is etiologically related to any injury or disease 
in service.  For these reasons, the Board finds that the 
veteran's respiratory disorder was not incurred in or 
aggravated by active duty service, and this disease process 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303. 

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a respiratory disorder, including as 
due to exposure to Agent Orange herbicide or asbestos during 
service, is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

